Title: To Benjamin Franklin from Thomas Cumming, 30 December 1767
From: Cumming, Thomas
To: Franklin, Benjamin


Surry Street, Decr. 30th. [1767]
Thos. Cumming presents his best Respects to his worthy Friend Doctor Franklin, and begs Leave to introduce to his Notice the Bearer, who is canvassing for the Place of Library-Keeper to the Royal Society. The Doctor will be presented with a Book of that Gentleman’s, which if it has been already read by the Doctor, Cumming may save himself the Trouble of saying any Thing on Behalf of the Author’s Learning or Integrity, &c. If the Dr. has not yet read it, C. requests he may, and then act in Regard to his Friend, as he may be thought to deserve. C. begs his best Respects to the Doctor’s good Landlady.
 Addressed: To / Doctor Benjn. Franklin / Craven Street,
